VAUGHN, Judge.
As defendants correctly assert in their brief, the real issue at trial was that of identification of the defendants. On this question the State offered the testimony of two eyewitnesses whose testimony was unequivocal. James and Janice Burleson lived in an apartment over the premises which were broken into and from which the safe was stolen. They were awakened about 2 a.m. and went to their window. They saw three men walking away from the building, two of whom were carrying the safe. The area was lighted by a street light and a light near the door of the building. Janice Burleson could see the faces of, and positively identified, Kelly and Woody. James Burleson could only identify Kelly (The identity of the third man has apparently not been discovered). Defendants were represented by able counsel at trial and in this Court. We have carefully considered, each of the 18 assignments of error brought forward by defendants and find no prejudicial error.
No error.
Judges Brock and Graham concur.